Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. MaryAnne Armstrong, on Feb. 16, 2021.
The application has been amended as follows.  The claims have been amended as follows.  Claims 3 and 5 have been amended as shown below.  Claims 1, 2, 4 and 6-15 remain as shown in the claim set filed on Feb. 11, 2021.  Of these claims, claim 8 has been canceled. 

3.  (currently amended) The combination for use according to claim 2 wherein the alopecia is selected from the group consisting of androgen[[et]]ic alopecia, postmenopausal alopecia, acute alopecia and alopecia areata.   

5.  (currently amended) A cosmetic or dermatological composition comprising as an anti-alopecia active principle the [[a]] combination according to claim 1, further comprising [[with]] at least one cosmetically or dermatologically acceptable excipient.

The following is an examiner’s statement of reasons for allowance.  The claimed invention is free of the prior art.  As discussed in the restriction requirement Office action of Dec. 11, 2020, Genaroma Invest (FR 2821271 A1,2001), cited in Applicant’s IDS, discloses a composition comprising extracts of the plants watercress and Indian cress (Tropaeolum majus).   See p. 1, lines 1-24; p. 2, lines 12-27 (les extraits de cresson et de capucine); p. 5, lines 8-16; and Example 2 on p. 6.  Because the composition can be administered orally (see pp. 1 and 7), the artisan of ordinary skill at the time that the invention was filed would have known that the 
Suzuki (JP 01-042416 A, 1989), a copy of which is not available, discloses a hair tonic composition to inhibit hair loss comprising 5% by weight, preferably 3% by weight, of ATP.  The composition is a vasodilator that increase blood flow and metabolic rate.  See English language Abstract.  The composition of Genaroma Invest, however, is an oral dosage form, a capsule or gel capsule, possibly comprising solid microspheres (see p. 6, lines 16-20).  As a result, the artisan of ordinary skill at the time that the invention was made would not have been motivated to combine the hair tonic of Suzuki with the capsules or soft gels of Genaroma Invest.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-02-16